Citation Nr: 9926057	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The record indicates that the veteran served in the Army 
National Guard from 1984 to 1996 with periods of active duty 
or active duty training until his retirement from the 
National Guard in February 1996.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in September 1997 
whereby the RO determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for hearing loss.

In June 1999, the veteran attended a video conference hearing 
at the RO before a member of the Board sitting in Washington, 
D.C.  A copy of the hearing transcript is on file.  At the 
hearing, the appellant submitted additional medical evidence 
with waiver of initial review by the RO.  See 38 C.F.R. § 
20.1304(c) (1998).

The Board notes that during the course of the development of 
the appellant's claim he appears to have raised the issue of 
entitlement to service connection for tinnitus.  Since this 
newly raised issue is not inextricably intertwined the 
certified issue on appeal and has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.


FINDINGS OF FACT

1.  In an unappealed August 1996 rating decision the RO 
denied entitlement to service connection for hearing loss 
because hearing loss was not demonstrated by the evidence of 
record at that time.






2.  Evidence submitted since the August 1996 rating decision 
bears directly and substantially on the issue at hand, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The claim for entitlement to service connection for 
hearing loss disability of the left ear is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

4.  The claim for entitlement to service connection for a 
preexisting hearing loss disability of the right ear is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the unappealed August 1996 
rating decision wherein the RO denied entitlement to service 
connection for hearing loss is new and material, and the 
veteran's claim for such benefit has been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a)(c), 20.1103 (1998).

2.  The claim of entitlement to service connection for 
hearing loss of the left ear is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for a 
preexisting hearing loss of the right ear disability is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the August 1996 
rating decision wherein the RO denied entitlement to service 
connection for hearing loss is reported below.

Attempts by the RO to obtain any additional outstanding 
service medical records and military discharge records from 
the service department and veteran were unsuccessful.

The service records contained in the appellant's personnel 
record (201) file generally shows that he served in the Army 
National Guard from August 22, 1984 to February 13, 1996 with 
periods of active duty or active duty training from September 
27, 1984 to May 2, 1985, and between approximately January 8, 
1991 until his retirement from the National Guard in February 
1996.  He was stationed in Korea from January 15, 1991 to May 
19, 1991.  There is indication of a period of active duty 
training from September 17, 1993 to December 17, 1993.  He 
was officially shown to have a total period of 1 year, two 
months and nineteen days of prior active service.  His 
primary military occupational specialty was operating room 
specialist and unit supply specialist.  His official 
personnel records do not show that he served in the Persian 
Gulf at any time.

The available service medical records dated from between 
approximately November 1993 through December 1995 reflect 
treatment for multiple complaints and disabilities; however, 
they are silent for any mention of hearing loss.  
(Unsubstantiated data recorded on a medical board report in 
December 1995 noted the appellant served in the Gulf War 
theater of operations after August 1, 1990 and had a total 
period of active duty consisting of more than three years but 
less than four.  Disabilities listed on the report were 
chronic low back pain associated with a motor vehicle 
accident; Reiter's syndrome involving multiple joints and 
impotence of doubtful organic origin.  

There was no complaint, finding or diagnosis of hearing loss 
mentioned in the record.  (Service-connection has been 
established for Reiter's syndrome with herniated nucleus 
pulposus, L5-S1, and history of involvement of the elbows, 
knees, ankles and fingers and for Wolf-Parkinson-White 
syndrome.

Subsequently dated medical records including a VA hospital 
summary in May 1996 are silent for hearing loss.

In an unappealed rating decision in August 1996 the RO denied 
entitlement to service connection for hearing loss because 
the record failed to demonstrate the presence of a hearing 
loss.

Evidence received following the August 1996 rating decision 
included additional service and VA medical records referring 
to treatment and examination for disorders other than hearing 
loss.

Also received was a copy of a barely legible report of 
audiometric evaluation.  The date of the test date is not 
legible.  Last calibration date was May 1, 1984. Auditory 
thresholds of 15, 15, 25, 45 and 50 decibels for the right 
ear at the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz  and 10, 15, 20, 25 and 20 decibels for the left ear at 
these same frequencies.

Also received was a copy of an Army reserve enlistment 
physical examination dated August 16, 1984 revealing a normal 
objective evaluation of the ears.  An audiometric examination 
revealed auditory thresholds of 10, 15, 30, 45 and 50 
decibels for the right ear at the frequencies of  500, 1000, 
2000, 3000 and 4000 Hertz  and 10, 15, 25, 20 and 10 decibels 
for the left ear at these same frequencies.

Also received was an apparent report of a private audiometric 
examination dated August 20, 1984 showing auditory thresholds 
were 10, 15, 25, 20 and 20 decibels for the left ear at the 
frequencies of  500, 1000, 2000, 3000 and 4000 Hertz; and 10, 
15, 30, 45, and 50 decibels for the right ear at these same 
frequencies.  Speech discrimination was 100 percent in the 
left ear and 96 percent in the right ear.  

It was noted that the findings reflected a bilateral high 
frequency sensory-neural (typical noise-induced 
configurations) hearing loss, more severe in the right ear.  
In summary it was noted that the nature of the hearing loss 
was such as to produce a noticeable reduction in speech 
discrimination ability in noisy conditions; in quiet, speech 
discrimination was considered excellent.  Hearing protection 
was advised with future noise exposure.

Also received was a copy of a private audiometric evaluation 
in approximately mid 1999 for apparent of hearing aid 
evaluation purposes.  The hearing evaluation appears to 
reveal barely legible report of audiometric evaluation.  
Auditory thresholds of between 50 and 85 decibels for the 
right and left ears were noted at the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz.

In June 1999, the appellant attended a video conference 
hearing at the RO before a member of the Board located in 
Washington, D.C.  A copy of the hearing transcript is on 
file.  The appellant noted that he was not given a separation 
physical examination for his hearing loss.  He was given a 
medical board physical evaluation for his back.  He noted 
that during service he complained of hearing loss and was 
discouraged from seeking treatment as he was told it would 
affect his military career.  That was the reason he did not 
seek too much treatment for his hearing loss.  He noted that 
following service he did not seek treatment for hearing loss.  

The veteran noted that he recently saw a private doctor and 
that was the report he was submitting showing that he needed 
hearing aids.  He noted that during service he was a combat 
medic and drove an ambulance.  He indicated that sometimes he 
wore his ear plugs and sometimes he did not.  He noted that 
when he entered the service he was told he had a hearing loss 
in the right ear but it was not as severe as it was 
presently.  He noted that it was presently bilateral in 
nature, so he felt it was aggravated.  He noted that during 
service he noticed a hearing loss and that he was told that 
he would eventually be needing hearing aids for hearing loss.  

The veteran indicated that at the time of his medical board 
physical examination for separation from the service he 
reported having hearing problems but was told he was there 
because of his back disability.  He noted not noticing a 
hearing loss problem prior to service entry.  He indicated 
that his hearing was aggravated in service because any 
hearing loss at service entry was mild and not as severe as 
it was presently.  He noted that all totaled he had 3 1/2 years 
of active duty and 14 years of reserve service.  He noted 
that he never had a hearing test prior to service.  He noted 
being exposed to loud noise in the service when he had to go 
out in the field in his ambulance.  He noted that in order to 
simulate combat conditions for realism purposes, explosives 
were used.  He indicated that he was activated for Desert 
Storm.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

There is no presumption of soundness at entrance into active 
duty for training (ACDUTRA) because veteran status is not 
afforded an individual for such type of service. Only 
veterans are entitled to that presumption under 38 U.S.C.A. § 
1111 (West 1991). Under 38 U.S.C.A. § 101(2) a "veteran" is a 
person who served in active military, naval, or air service.

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty for training (INACDUTRA). 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.  

Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in 
pertinent part, full-time duty in the Armed Forces performed 
by Reserves for training and full-time duty as members of the 
Army National Guard or Air National Guard of any State.

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability when 
the threshold level in any of the frequencies, 500, 1,000, 
2,000, 3,000 and 4,000 hertz is 40 decibels or greater; or 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent. 38 C.F.R. § 3.385 (1998).  The threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

The United States Court of Appeals for Veterans Claims 
(Court), in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991), 
specifically indicated that the question to be answered is 
whether the condition increased in severity.  It is not 
sufficient to indicate that there was a temporary worsening 
of the symptoms.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including post 
operative scars, or absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
Consideration will be given to the circumstances, conditions, 
and hardships of service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The Court has found that this presumption of 
aggravation applies where there is a worsening of the 
disability regardless of whether the degree of worsening was 
enough to warrant compensation; and that the veteran need not 
show a specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993). 

To rebut the presumption of aggravation, the Government must 
point to a specific finding that the increase in disability 
was due to the natural progress of the disease or intervening 
cause.  Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

When a condition is properly found to have been preexisting, 
the presumption of aggravation may apply and provides: "A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease." 
38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a), Crowe v. Brown, 7 
Vet. App. 238 (1994). The presumption of aggravation is 
applicable only if the preservice disability underwent an 
increase in severity during service.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); see also Browder v. Brown, 5 Vet. 
App. 268, 271 (1993). The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that even if the veteran's disability is properly found to 
have preexisted service, the presumption of aggravation must 
also be addressed; and that a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease 
pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).

It is the Secretary's burden to rebut the presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). 
"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress of the disease".  Akins, 1 Vet. App. at 232.

Other cases have delineated the distinctions between 
temporary exacerbations of a preexisting disability in 
service, or "temporary or intermittent flare-ups" versus 
permanent increases in underlying pathologies, and have 
described how comparisons can be made in such instances, and 
how there must be worsening in the underlying condition not 
merely the symptoms.  See Verdon v. Brown, 8 Vet. App. 529 
(1996); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law provides that, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and an adverse 
determination as to either question is appealable.  38 
U.S.C.A. §  7105 (West 1991).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

When a claim is disallowed by the RO, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Where the new and material evidence consists of a 
supplemental record from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the  adjudicating agency of 
original jurisdiction. This comprehends official service 
department records which presumably have been misplaced and 
have  now been located and forwarded to the Department of 
Veterans Affairs.  

Also included are corrections by the service department of 
former errors of commission or omission in the preparation of 
the prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the  basis of the 
new evidence from the service department must be supported  
adequately by medical evidence. 38 C.F.R. § 3.156(c)

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions:

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)?

(2) Is it "probative" of the issue at hand?

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  However, in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit 
held that the Court impermissibly ignored the definition of 
"material evidence" adopted by the Department in 38 C.F.R. 
§ 3.156 and without sufficient justification or explanation, 
rewrote the regulation to require, with respect to newly 
submitted evidence, that "there must be a reasonable 
possibility that new evidence, when viewed in the context of 
all the evidence, both old and new, would change the outcome.  
See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

The Court has held that the Board is under a legal duty in 
such case to determine if there was new and material evidence 
to reopen the claim, regardless of the RO's action.  Barnett 
v. Brown, 8 Vet. App. 1 (1995).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1997).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement. Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Whether new and material evidence has 
been submited to reopen a claim of 
entitlement to service connection for 
hearing loss.

Analysis

In cases where the veteran's service medical records are 
apparently unavailable through no fault of the claimant, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine under
38 U.S.C.A. § 5107(b) (West 1991).  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).


Following a comprehensive review of the record, the Board may 
not overlook the fact that the evidence submitted since the 
RO rating decision in August 1996 presently contains medical 
data including a report of a service enlistment examination 
showing the presence of a bilateral hearing loss at a time 
proximate with the appellant's service as well as a post 
service audiometric evaluation referring to the continuance 
of a chronic bilateral hearing loss.

The new medical evidence submitted does bear directly and 
substantially on the specific issue at hand and is neither 
cumulative nor redundant, and by itself or in combination 
with the other evidence, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the veteran's claim for 
entitlement to service connection for hearing loss is 
reopened and must be considered on a "de novo" basis.  
38 C.F.R. § 3.156(a)(c).

The Court has held that if the Board's initial de novo 
consideration of the merits of a reopened claim might be 
prejudicial to the appellant, the case must be remanded to 
the RO for initial de novo consideration.  Bernard v. Brown 4 
Vet. App. 384 (1993).

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999).

As the Board has determined that new and material evidence 
has been submitted to reopen a claim of service connection 
for hearing loss, the Board must now determine whether the 
claim for service connection for hearing loss is well 
grounded.


II.  Whether the claim for service 
connection for hearing loss is well 
grounded.

Analysis

At the outset, the Board notes that the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  For the purpose of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998).

With respect to the appellant's left ear, the Board notes 
that following a comprehensive analysis of the record, a 
recognized hearing loss disability of the left ear was not 
demonstrated at the time of the appellant's enlistment 
examination in August 1984 or during any period of active 
duty or active or inactive duty training.  The hearing loss 
of the left ear noted at a time proximate with enlistment and 
essentially attributed to preservice acoustic trauma was not 
a recognized hearing loss disability for which service 
connection may be established under 38 C.F.R. § 3.385.  

In fact, the first evidence of a recognized hearing loss 
disability of the left ear for which service connection may 
be established under the law and regulations cited above 
dated from more than three years following his separation 
from the service in February 1996.  Importantly, the record 
is absent any competent medical evidence of a nexus between 
the present hearing loss disability of the left ear as first 
shown years post service with any incident of active duty or 
active or inactive duty training within the meaning of the 
laws and regulations cited above.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Board has considered the appellant's argument and 
testimony of record.  However, while the appellant presently 
maintains that he has a hearing loss disability of the left 
ear which began in service, the Board notes that the Court 
has held that, while a lay person is competent to testify as 
to facts within his own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since the competent evidence does not show that the 
appellant's current hearing loss disability of the left ear 
is linked to service, his claim is not well grounded.  Thus, 
if the appellant's claim is not well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  Accordingly, the 
appellant's claim of entitlement to service connection for 
hearing loss of the left ear is denied.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim for service connection for a 
hearing loss of the left ear.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F. 3d 1464 (Fed. 
Cir. 1997).

As the claim for service connection for hearing loss of the 
left ear is not well grounded, the doctrine of reasonable 
doubt may not be applied to the appellant's case.

With respect to the appellant's right ear, the evidence 
clearly and unmistakably shows that he had a recognized 
hearing loss disability a time proximate with his enlistment 
in the service in August 1984 which was associated with 
acoustic trauma.  

Importantly, the Board notes that aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  While the 
appellant's available service medical records are silent for 
any mention of hearing loss of the right ear, he argues that 
he first noticed an increased hearing loss in the right ear 
during service which he attributed to his exposure to 
acoustic trauma while driving ambulances and exploding shells 
as part of simulated active combat training.  The Board notes 
the Court has held that a lay person is competent to testify 
as to facts within his own observation and recollection.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
pertinent post service medical records show the presence of 
an increased severe right ear hearing loss disability in mid 
1999, requiring hearing aids.

In view of the evidence suggestive of an increase in 
preexisting right ear hearing loss disability, the Board 
finds that the veteran's claim of entitlement to service 
connection for a hearing loss disability of the right ear is 
plausible and capable of substantiation, and is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).
If the claim is well grounded, VA must proceed to evaluate 
the merits of the claim, but only after ensuring that the 
duty to assist has been fulfilled.  Winters v. West, 12 Vet. 
App 203 (1999); Elkins v. West, 12 Vet. App 209 (1999).

Also, the Court has held that if the Board's initial de novo 
consideration of the merits of a reopened claim might be 
prejudicial to the appellant, the case must be remanded to 
the RO for initial de novo consideration.  Bernard v. Brown 4 
Vet. App. 384 (1993).  That is the situation here.


ORDER

The appellant having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss, the appeal is granted to this extent.

The appellant not having submitted a well-grounded claim for 
entitlement to service connection for a hearing loss of the 
left ear, the appeal is denied.

The appellant having submitted a well-grounded claim for 
entitlement to service connection for a hearing loss of the 
right ear, the appeal is granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board is of 
the opinion that additional development is needed to 
supplement the record with sufficient medical evidence to 
enable the Board to render a legal determination on the 
remaining medical issue in question.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Moreover, the Board notes that the 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should advise the appellant he 
may submit any additional evidence to 
support his claim for service connection 
for a hearing loss disability of the 
right ear.  

The RO should assist the appellant in 
securing any reported records of 
treatment for right hearing loss since 
service.

2.  The RO should undertake all necessary 
development to ensure identification of 
all periods of the appellant's active 
duty and active and inactive duty 
training between 1984 and 1996.

3.  The RO should arrange for a VA 
audiometry examination of the veteran to 
determine the nature, extent of severity 
and etiology of any right hearing loss 
present.  The appellant's claims folder 
as well as the identification of the  
appellant's periods of active duty and 
active and inactive duty training must be 
made available to the examiner for review 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner should assess the appellant's 
right ear hearing loss disability and, 
upon a longitudinal review of the entire 
record, and express an opinion as to 
whether it is as least as likely as not 
that the appellant's preexisting hearing 
loss of the right ear was aggravated in 
service.  If an opinion cannot be 
rendered without resort to speculation, 
the examiner should so state.  The 
examiner should provide a comprehensive 
rationale for any stated opinion.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  

In particular, the RO should review the 
requested examination report and required 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed necessary the RO 
should review the claim for service 
connection for right hearing loss 
disability on the merits.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







